948 F.2d 781
292 U.S.App.D.C. 189
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Bernard L. BASIL, et al., Bernard E. Berton, Jr., Appellant,v.DISTRICT OF COLUMBIA DEPARTMENT OF CORRECTIONS, et al.
No. 90-7126.
United States Court of Appeals, District of Columbia Circuit.
Oct. 24, 1991.

Before HARRY T. EDWARDS, STEPHEN F. WILLIAMS and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the order to show cause dated October 25, 1990, and the lack of response thereto, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its memorandum and order filed July 10, 1990.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam );   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir (per curiam ), cert. denied, 449 U.S. 994 (1980).   The orders referred to at note eight of the district court opinion do not appear to create the sort of substantive contraints on the discretion of officials making transfers within the D.C. correctional system that would create an entitlement in prisoners not to be transferred without constitutionally imposed procedures.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.